Confidential Treatment Requested by Pac-West Telecomm, Inc.

AMENDMENT NO. 5
TO
DIAL ACCESS SERVICES AGREEMENT
 
THIS AMENDMENT NO. 5 to Dial Access Services Agreement (this “Amendment”) is
effective as of May 17, 2005 (the “Amendment Effective Date”) by and between
Qwest Communications Corporation (“Customer”) and Pac-West Telecomm, Inc.
(“Pac-West”). Pac-West and Customer are sometimes collectively referred to
herein as the “Parties.” All defined or capitalized terms used herein shall have
the same meanings ascribed to them in the Agreement, unless specifically
otherwise provided in this Amendment No. 5.
 
WHEREAS, Pac-West and Customer entered into that certain Dial Access Services
Agreement effective as of January 31, 2002 (the “Agreement”);
 
WHEREAS, the Parties have modified the Agreement by entering into Amendment No.
1, Amendment No. 2, Amendment No. 3, and Amendment No. 4 to Dial Access Services
Agreement (collectively referred to as “the Existing Agreement”);
 
WHEREAS, the Parties desire to further modify the Agreement as more particularly
described below:
 
NOW, THEREFORE, in consideration of the mutual promises and covenants herein and
in the Agreement, the Parties agree as follows:
 

1.  
All existing port phases, prior to this Amendment, shall continue under the
previously agreed terms of the Existing Agreement until the term for such ports
phases expires as defined in the Existing Agreement. Once such port phases
expires, Customer has the option of renewing the Services on a month-to-month
basis (“Renewal Services”), unless such renewals will be part of the Extended
Term Port Commitment, as described below. The pricing for Renewal Services shall
be specified in the pricing table below, dependent on during which Contract Year
the Renewal Services are renewed. For example, if Renewal Services are renewed
during Contract Year 2 of the Extended Term, then the pricing shall fall under
the column, Contract Year 2, and the price shall be dependent on the number of
ports in-service at the time.

 

2.  
Customer agrees to extend the term of the Existing Agreement through July 30,
2008 (“Extended Term”). During the Extended Term, two (2) additional groups of
ports shall be renewed (if existing ports have met their term commitment and are
being renewed as part of the Extended Term Port Commitment) and/or added. The
first group shall be defined as “Group 1” and consists of [**] ports with a term
beginning on August 1, 2005. The second group shall be defined as “Group 2” and
consist of [**] ports with a term beginning on May 1, 2006. All ports in Group 1
and Group 2 (collectively referred to as the “Extended Term Port Commitment”)
shall expire co-terminously on July 30, 2008.

 
Pac-West/Qwest Confidential
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**]


--------------------------------------------------------------------------------

Confidential Treatment Requested by Pac-West Telecomm, Inc.
 
 
3.  
 
 
Pac-West shall charge Customer the rates outlined below during the Extended Term
of the Existing Agreement.

 
Number of Ports
 
Contract Year-1 MRC
 
Contract Year-2 MRC
 
Contract Year-3 MRC
 
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]



 
* Contract years will run from August 1 through July 31.
 
** The pricing outlined above applies to all ports but each pricing tier is
separate dependent on the Contract Year and the number of ports that are
in-service (Ex:  in Yr-1, the [**].).
 
*** Ports in Nevada carry a [**] premium per month in addition to the pricing
outlined above.
 

4.  
Customer is responsible for providing all Network Access Service (“NAS”)
equipment during the Extended Term.

 

5.  
Customer shall continue to be responsible for all maintenance on the NAS and all
associated equipment during the Extended Term.

 

6.  
Customer shall use commercially reasonable efforts to provide Pac-West with a
first right of refusal if Customer intends to disconnect ports for the purpose
of moving Service to another service provider. In the event Customer receives a
bid for comparable services from another service provider, and intends to accept
such bid, then Pac-West shall have first right of refusal to provide such
Services. Customer agrees to provide Pac-West with written notice of the bid,
provided that such bid information does not contain the name of the service
provider or other confidential information that Customer is not permitted to
share with Pac-West due to confidentiality obligations with such service
provider, and Pac-West shall have five (5) business days to respond to such bid
with an offer of its own. If Pac-West is within five percent (5%) of the
competitive bid, then Customer agrees the ports shall remain on the Pac-West
network for the remaining circuit term. Notwithstanding the foregoing, Customer
shall not be obligated to provide Pac-West with a right of first refusal if (1)
Customer’s end-user has expressed a preference to use another provider as a
result of Pac-West’s network performance; (2) Customer has a conflicting
contractual commitment to another provider; (3) Customer is using its own
facilities to provide the Services.

 
 
 
2
 
Pac-West/Qwest Confidential
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**]


--------------------------------------------------------------------------------

Confidential Treatment Requested by Pac-West Telecomm, Inc.
 
 
7.  
 
 
The termination liability outlined in Section 3(b) of the Existing Agreement
shall apply to the previously existing port phases until each existing port
phase has expired, as defined in the Existing Agreement. As to the Extended Term
Port Commitment, Customer is obligated to maintain a minimum take-or-pay
commitment for the full number of ports contained in Extended Term Port
Commitment during the Extended Term and one hundred percent (100%) early
termination liability applies to any circuit disconnections dropping Customer
below the respective Extended Term Port Commitments for Groups 1 and 2. If new
ports are added during the Extended Term that exceed the quantity of ports
installed on a month-to-month basis in accordance with the pricing table above,
dependent on during which Contract Year the new Services are installed. For
example, if new Services are installed during Contract Year 2 of the Extended
Term, then the pricing shall fall under the column, Contract Year 2, and the
price shall be dependent on the number of ports in-service at the time of
installation.

 

8.  
The Port Usage Rebate in Section 5(c) of the Existing Agreement shall be deleted
in its entirety.

 

9.  
All other terms and conditions in the Existing Agreement shall remain in full
force and effect and be binding upon the Parties. This Amendment and the
Existing Agreement set forth the entire understanding between the Parties as to
the subject matter herein, and in the event there are any inconsistencies
between the Existing Agreement and this Amendment, the terms of this Amendment
shall control.

 
IN WITNESS WHEREOF, an authorized representative of each Party has executed this
Amendment as of the dates set forth below.
 
QWEST COMMUNICATIONS CORPORATION
 
 
 
By: /s/ Ford B. Fay                
 
Name: Ford B. Fay                
 
Title: Director, Finance - Network      
 
Date: May 11, 2005                
 
PAC-WEST TELECOMM, INC.
 
 
 
By: /s/ Eric E. Jacobs            
 
Name: Eric E. Jacobs            
 
Title: Vice President - Sales                
 
Date: May 17, 2005             
 

 
 
 
3
Pac-West/Qwest Confidential
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**]

 